DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 8/18/2022 to claims 13, 17 and 19 have been entered. Claims 15-16 and 18 have been canceled. Claims 13, 17 and 19 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant’s election of Group II, drawn to a method of differentiating stem or progenitor cells, and the species of “chondroblast” in the reply filed on 8/21/2018 stands.
Claim Interpretation
Claim 13 is drawn to a method of differentiating cells that do not “detectably express MHC Class I or cell surface markers CD13, CD44, CD45 and CD90”. The use of the term “or” limits the claim to either (1) not detectably expressing MHC Class I, or (2) not detectably expressing cell surface markers CD13, CD44, CD45 and CD90. 
Claim 13 is drawn to a method of preparing cells “for administering to a joint”. Since the claimed method does not recite an active step of administering cells to a joint, this limitation is interpreted as an intended use of the product made by the claimed method. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13, 17 and 19 are rejected pre-AIA  35 U.S.C. 103(a) as obvious over Furcht et al. (2004, U.S. Patent Application Publication 2004/0107453; on 4/28/16 IDS) in view of Neidhart et al (2003, Arthritis Rheum., 48(7):1873-80), Reimann et al (1993, Immunobiol., vol. 187: 24-35), Kelleher (1995, Annals of the Rheumatic Diseases, 54: 566-570), Varma et al (2007, Stem Cells Dev. 2007 Feb;16(1):91-104), Egner et al (1995, Immunology,  85: 611-620) Boireta et al (2005, Experimental Hematology 33: 219–225), Marshak et al (1999, U.S. Patent 5,908,782) and Crawford et al. (2006, Rheumatology 45: 1529-33; on 4/28/16 IDS; published online 5/2/06).
Regarding claim 13, Furcht teaches that multipotent adult stem cells (MASCs) isolated from bone marrow (reads on tissue derived) of C57BL/6 mice are Oct-4+ CD13- CD44- CD45- MHC class I- MHC class II- depending on culture conditions (see Examples 1 and 2; paragraphs [0096]-[0109]). Regarding claims 13, Furcht teaches culturing and differentiating the MASCs after analyzing the expression pattern (see Examples 5; paragraphs [0119]-[0145]), and Furcht teaches MASCs can give rise to cells from all three germ layers (see Example 8 at paragraphs [0169]-[0175]). Regarding claim 13, Furcht teaches the cells or their progeny can be administered to reconstitute several organs and tissues including connective tissue (see paragraphs [0035] and [0045]). Regarding claim 13, Furcht teaches that the cells can be differentiated into chondroblast (see paragraph [0183]).
Furcht does not teach isolating the cells from synovial fluid without contacting them to serum. Furcht is silent as to MASCs’ expression of CD90, and Furcht does not teach selecting for a population that is both CD13- and CD44-. Furcht does not exemplify differentiating the cells into chondroblast, or that the differentiation is done by culturing with TGF-β1 and confirmed using alcian blue staining.
Regarding claim 13, Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid (see col. 1 on page 1879).
Regarding claim 13, Riemann teaches that CD13 is a marker expressed on T cells from synovial fluid (see abstract).
Regarding claim 13, Kelleher teaches that CD44 is a marker expressed in high levels on T cells from synovial fluid (see abstract). 
Regarding claim 13, Boireta is drawn to characterization of marker expression of nonexpanded mesenchymal progenitor cells from normal adult human bone marrow (see abstract). Regarding claim 13, Boireta teaches that most of the cells that were analyzed prior to culture were negative for CD45 and CD90 (see pages 221-222).
Regarding claim 13, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (see abstract and page 102). Regarding claim 13, Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype (see col. 2 on page 102).
Regarding claim 13, Egner teaches analyzing the expression of non-lineage committed cells from bone marrow, and teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13 (see col. 2 on page 614).
Regarding claim 13, Marshak teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells (see abstract and col. 1). 
Regarding claims 13 and 17, Crawford teaches cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis (see page 1530); a cell that undergoes chondrogenesis reads on chondroblast. Regarding claims 13 and 19, Crawford teaches confirming the differentiation using alcian blue staining for sulphated glycosaminoglycans (reads on cartilage matrix) (see page 1530 and Figure 2).
It would have been obvious to combine Furcht with Neidhart to isolate Furcht’s cells from synovial fluid. A person of ordinary skill in the art would have had a reasonable expectation of success in isolating Furcht’s cells from synovial fluid because Furcht teaches Furcht’s cells are from bone marrow and Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. The skilled artisan would have been motivated to isolate Furcht’s cells from synovial fluid because it would allow for another source for obtaining the cells.
It would have been obvious to combine Furcht in view of Neidhart with Marshak, Boireta, Egner and Varma to collect and isolate Furcht’s cells prior to culture expansion and without contacting the cells to serum. A person of ordinary skill in the art would have had a reasonable expectation of success in collecting and isolating Furcht’s cells prior to culture expansion with serum because Marshak teaches that serum free conditions can be used for stem cells while Egner, Boireta and Varma teach analyzing the expression pattern of cells without culture. The skilled artisan would have been motivated collect and isolate Furcht’s cells prior to culture expansion because Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, Varma and Egner teach this would eliminate costly culture steps.
	It would have been obvious to combine Furcht with Riemann, Kelleher, Boireta and Egner to select a population of Furcht’s cells that are negative for both CD13 and CD44, as well as CD90. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for both CD13 and CD44 because while Furcht establishes throughout that the cells of interest are CD44 negative, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest. Additionally, Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for both CD13 and CD44 because Riemann and Kelleher establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative CD90 because Furcht does not teach the cells express CD90 and because Boireta teaches that uncultured bone marrow stem cells are mostly CD90 negative. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for CD90 because Boireta establishes that Furcht’s cell type of interest are mostly negative for CD90. 
It would have been obvious to Furcht in view of Neidhart, Reimann, Kelleher, Boireta, Varma, Marshak and Egner with Crawford to differentiate the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining. A person of ordinary skill in the art would have had a reasonable expectation of success in differentiating the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining because Crawford teaches cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis and that differentiation can be confirmed using alcian blue staining. Additionally, a person of ordinary skill in the art would have had a reasonable expectation of success in differentiating the cells into chondroblast because Furcht teaches the cells can be differentiated the cells into chondroblast. The skilled artisan would have been motivated to differentiate the cells to chondroblast by culturing with TGF-β1 and confirm the chondroblast differentiation using alcian blue staining because Crawford teaches cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis and that differentiation can be confirmed using alcian blue staining. Additionally, the skilled artisan would have been motivated to differentiate the cells into chondroblast because it would allow for Furcht to use the cells for applications that require chondroblasts.
Applicant highlights that the intended use of the cells is “for administering to a joint”. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for administering to a joint” does not affect the patentability of the claimed composition/method. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Methods are defined by their constituent steps, not by an intended use or application, unless that intended use imposes operative limits on the steps within the method. Additionally, Furcht teaches the cells and progeny can be administered to reconstitute several organs and tissues including connective tissue, and therefore Furcht’s cells read on cells that can be used for this purpose. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
Applicant alleges that Furcht is mischaracterized because Furcht teaches that the MASCs are Oct-4+ CD13- CD44- CD45- MHC class I- MHC class II- “depending on culture conditions”. Applicant points to Furcht’s culturing methods, and highlights that Furcht teaches culturing the cells in serum. However, the rejection is not over Furcht’s cultured cells, but rather the obviousness to select Furcht’s cells prior to culture expansion. As discussed above, the Egner teaches analyzing the expression of uncultured non-lineage committed cells from bone marrow (Furcht’s source of cells which Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid), and Varma provides motivation for selecting uncultured cells while Marshak provides motivation for using serum free conditions. Specifically, as stated above, Varma teaches that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required. Regarding the expression pattern, as stated in the above rejection it would have been obvious to combine Furcht with Riemann, Kelleher, Boireta and Egner to select a population of Furcht’s cells that are negative for both CD13 and CD44, as well as CD90. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative for both CD13 and CD44 because while Furcht establishes throughout that the cells of interest are CD44 negative, Furcht also twice mentioned CD13 and establishes that it is not expressed on all of the cells of interest. Additionally, Egner teaches that while the freshly isolated cells lack CD13 expression, that following culture expansion, the cells express CD13. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for both CD13 and CD44 because Riemann and Kelleher establish that these markers are expressed by other cell types that are distinct from Furcht’s cells of interest. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting a population of Furcht’s cells that are negative CD90 because Furcht does not teach the cells express CD90 and because Boireta teaches that uncultured bone marrow stem cells are mostly CD90 negative. The skilled artisan would have been motivated to select a population of Furcht’s cells that are negative for CD90 because Boireta establishes that Furcht’s cell type of interest are mostly negative for CD90. Importantly, as stated above Varma teaches that cultured vs uncultured cells only differed slightly in their immunophenotype, and the markers which Furcht’s observed variations in expression are each specifically addressed in the rejection. Therefore the rejection above provides reasons as to why there would be a reasonable expectation of success in selecting Furcht’s cells having the claimed expression pattern. As applicant has not point to any specific reason any specific marker would not be expected to be on Furcht’s cells that have not been contacted with serum, this argument is not persuasive.  
Applicant highlights that the intended use of the cells is “for administering to a joint” and alleges that this limitation is not taught by any of the cited references. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitation “for administering to a joint” does not affect the patentability of the claimed composition/method. Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. Methods are defined by their constituent steps, not by an intended use or application, unless that intended use imposes operative limits on the steps within the method. Additionally, Furcht teaches the cells and progeny can be administered to reconstitute several organs and tissues including connective tissue, and therefore Furcht’s cells read on cells that can be used for this purpose. 
Applicant alleges that synovial fluid is not a robust source of bone marrow cells, and therefore a skilled artisan would not consider it as an alternate source for bone marrow cells. However, even if applicant is correct that synovial fluid is not a robust source of bone marrow cells, that fact that it is still a known source for the cells renders it obvious to use it as a source for the cells. Therefore this assertion is not persuasive. 
Applicant alleges Neidhart does not teach all of the claimed limitations and highlights Neidhart’s use of serum in the culture medium. However, Neidhart was cited for teaching that bone marrow cells are inherently circulating and can be obtained from synovial fluid. While applicant is correct that Neidhart focuses on other cells and methods of culturing other cells, this does not take away from the fact that Neidhart teaches that bone marrow cells are inherently circulating and can be obtained from synovial fluid. Therefore this argument is not persuasive.
Applicant highlights that Riemann teaches that CD13 is a marker expressed on T cells from synovial fluid and Kelleher teaches that CD44 is a marker expressed in high levels on T cells from synovial fluid. Applicant points out that the cells in the claimed method are stem cells and not T cells. In response, these references are cited for providing motivation to select cells that do not express CD13 and CD44 since, as applicant points out, T cells are not the cell type of interest. While applicant highlights that these references expose cells to serum and conclude that the expression of CD13 and CD44 on T cells is therefore doubtful, it is noted that the references specifically state that these markers are known to be on T cells and therefore this argument is not persuasive. Applicant continues by alleging that expression of CD13 and CD44 on T cells does not preclude these markers from being on other cell types. While the examiner does not disagree, the other cited refences teach that the stem cells can be negative for these markers and as stated above, Riemann and Kelleher provide motivation to select cells that do not express CD13 and CD44 since T cells are not the cell type of interest.
Applicant summarizes the secondary reference Boireta, highlights that Boireta washes the cells with serum, and that Boireta teaches differences in expression after adherence culture. As stated above, the Boiret reference was solely cited for teaching that most bone marrow stem cells that were analyzed prior to culture were negative for CD45 and CD90. While applicant summarizes the teachings of Boireta to highlight that the cells are adhered to a plate and cultured with serum, Boireta specifically teaches that the analyzed cells were not culture expanded and the secondary reference Marshak provides motivation for not contacting cells with serum. Furthermore, applicant is pointed to the conclusion of Boireta in the abstract, where Boireta teaches that that the phenotype is relevant to fresh bone marrow. While applicant continues to allege that Boireta teaches away knowing the expression pattern of cells that have not been contacted with serum, again, each of the claimed markers is specifically addressed in the rejection and reasons as to why there would be a reasonable expectation of success in selecting Furcht’s cells having the claimed expression pattern are provided. As applicant has not point to any specific reason any specific marker would not be expected to be on Furcht’s cells that have not been contacted with serum, this argument is not persuasive. 
Applicant highlights that Egner teaches CD13 expression changes after culture, and concludes that Egner is not relavent to Furcht since Furcht teaches culturing cells in serum. While applicant acknowledges that Egner’s uncultured cells do not express CD13, applicant alleges that this does not provide motivation to select Furcht’s cells that do not express CD13 because Furcht’s cells are cultured. However, the rejection is not over Furcht’s cultured cells, but rather over the obviousness to select Furcht’s cells without culturing in serum. 
Applicant highlights that during Varma’s examples of isolating cells, Varma teaches that the cells are contacted with media comprising serum. Applicant also point out that Marshak teaches cells can be contacted with serum. Applicant further highlights that Varma does not teach the claimed cell type with the claimed expression pattern. However, as stated above, the Varma reference was relied upon for teaching that stem cells can be collected without culturing, and that said uncultured cells may have the advantage over cultured cells since they are more readily available, and there is no costly expansion steps required (as taught by Marshak). In other words, Varma was relied upon for providing motivation to select uncultured stem cells and not for teaching the claimed stem cells. Applicant highlights that Varma does teach that there are some changes in expression of a few markers. However, the teaching of Varma cited in the rejection is what Varma’s concludes at the end of their study. Specifically, Varma states that their study “demonstrated that freshly isolated ASCs slightly differed in immunophenotype from cultured ASCs”. Therefore it is clear that Varma concludes that their finding that five markers had some level of different expression, out of all the markers assayed, was not a significant difference. Regarding Marshak, as stated above Marshak specifically teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. Again, and importantly, the applicant has not provided any evidence that Furcht’s cells do not express the claimed markers. The rejection above is over the obviousness to obtain cells that are not cultured with serum. As applicant has not presented any evidence that Furcht’s cells, not cultured with serum, would not expressed markers that Furcht and the secondary references teach are on the cells, this argument is not persuasive. The absence of evidence is not the evidence of the absence.
Applicant again alleges that none of the refences teach the intended use of the cells is “for administering to a joint”. However, as discussed at length above, this limitation is obvious over the Furcht reference.   
Applicant summarizes that several of the reference’s findings that after culture expansion in serum, that several of the listed markers are present. However, again, even if applicant were correct that Furcht’s cells expressed any of CD13, CD44, CD45 or CD90, since Furcht specifically teach that the cells are negative for MHC class I, Furcht’s cells read on the claimed cells. The secondary references are relied upon for the teaching and the motivation to select cells that have not been culture expanded nor contacted with serum. The examiner merely highlighted that these secondary references also teach that cells which have not been culture expanded also overlap with the claimed phenotype, but again, the claimed phenotype of MHC class I negative is already taught by the primary reference. Furthermore, as stated above, the rejection above is over the obviousness to select Furcht’s cells without culture expansion and contact with serum, and therefore applicant’s reliance on the phenotype of cultured cells is misplaced. Additionally, while several of applicant’s arguments focus on the references contacting cells with serum, it is noted that the applicant has not pointed to any structural differences in cells that are even briefly contacted with serum. Furthermore, as stated above, the Marshak reference teaches that the use of serum is problematic in that there is high cost, lot to lot variation, and a costly screen process is required, and therefore it is useful to use serum-free conditions for bone marrow stem cells. Therefore these arguments are not persuasive.
Applicant summarizes the secondary reference Crawford, highlights that Crawford alone does not teach all of the features of the claimed method. Applicant alleges that Crawford teaches away from the claimed method since Crawford obtains different cells from synovial and cultures then in serum. However, the secondary reference Crawford was relied upon for supporting the teachings of Furcht of differentiating cells into chondroblasts. Crawford was relied upon for teaching cells that have the properties of mesenchymal stem/progenitor cells can be cultured with TGF-β1 to induce chondrogenesis and that the differentiation can be confirmed using alcian blue staining for sulphated glycosaminoglycans. Therefore this reference was properly relied upon. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/Examiner, Art Unit 1653